 

 

AO 245B (CASDReV. 02/18) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORN A JAN _.5. 2919

 
  

 

 

 

 

 

UNITED sTATES or AMERICA JUDGMENT IN A CIRMN t coum~
V (For Offenses Commit;§$§iw)f N_lA
‘ E UTY
OSCAR RODRIGO SANCHEZ-LARA (l) :{M
Case Number: 3:18~CR-03906-
Gerard Jeffrey Wasson
Defendant’s Attomey
REGISTRATION No. 71743-298
|:| _
THE DEFENDANT:
ig pleaded guilty to count(s) One of the Information.
Was found guilty on count(s)
after a plea of not guilty

 

Aceordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Tit|e and Section / Nature of Offense ' Count

8:1324{A)(1](A)(|i), (V)(|i), (A)(l)(B){i) - Transportation Of Certain A|iens For Financia| Gain and 1
Aic|ing and Abetting

The defendant is sentenced as provided in pages 2 through 2 of this judgmentl
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

K{ Count(s) remaining are dismissed on the motion of the United States.

}{4 Assessment: 3100.00, Waived.

JVTA Assessment*: $
E _
*Justice for Victims of Traffieking Act of 2015, Pub. L. No. 114-22.

|X] No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

]anuarv 18. 2019

Date of Imposition of Sentence

%p,.%f: /_Z/;'.

ISWEFFKEY .’MILLER
ED sTAT s DISTRICT JUDGE

3:18-CR-()39()6-JM

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: OSCAR RODRIGO SANCHEZ-LARA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-03906-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to Count 1.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

l:| as notified by the United States Marshal.
m The defendant Shall surrender for service of sentence at the institution designated by the Bureau of
Pnsons:
|:l on or before
|] as notified by the United States Marshal.
|I as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered 0n to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
BY DEPUTY UNITED STATES MARSHAL

3:18-CR-03906-'JM

 

